Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered September 22, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant initially pleaded guilty to driving while intoxicated and was sentenced to five years’ probation. He subsequently tested positive for the use of cocaine in violation of the terms of his probation. He pleaded guilty to this charge and his probation was revoked. He was resentenced to one year in jail. Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that may be raised on appeal. Based on our review of the record, we agree. Defendant freely admitted to using cocaine in violation of the terms of his probation and entered a knowing, intelligent and voluntary plea of guilty to this charge. Moreover, the one-year jail term imposed by County Court was entirely appropriate under the circumstances presented. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved of assignment is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.